Citation Nr: 0929695	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  02-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depression.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The Veteran had active duty from December 1969 to December 
1971 and was discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision.  In November 2005, 
the Board remanded for further development.    

In an August 2006 decision, the Board denied the Veteran's 
service connection claim for a psychiatric disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2007 Order, the Court vacated the August 2006 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with an October 2007 Joint Motion for Remand.  In 
August 2008, the Board remanded for further development.    


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is related to his 
active duty.

2.  The preponderance of the evidence is against finding that 
current psychiatric disability had its onset, was aggravated, 
or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2008).

2.  A chronic psychiatric disability was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2000, February 2001, August 
2003, April 2005, December 2005, and October 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006 and October 2008, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), which clarified how the Board should 
analyze claims, specifically to include those for 
posttraumatic stress disorder.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  
In essence, the Court found that a Veteran does not file a 
calm to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  The 
Board will analyze the Veteran's current claim under this 
framework.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

In order for service connection for PTSD to be awarded, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When the evidence does not establish that a Veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged 
in combat or that his stressors are a result of combat.  
Accordingly, as a matter of law, a medical professional 
cannot provide supporting evidence that the claimed in-
service events actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996). In addition, the Veteran's own statements standing 
alone, will not be sufficient.  Id.

Service treatment records reflect treatment for syncope with 
possible hyperventilation in December 1969 and complaints of 
a nervous stomach during divorce proceedings in June 1971.  
The Veteran was referred to a psychiatric clinic in June 1971 
for assessment of situational and chronic depression.  
Following psychiatric consult, it was concluded that he did 
not exhibit a mental disturbance and was handling the 
emotional disturbance in his family adequately.  The 
impression was acute situational reaction, mild.  No 
psychiatric disability was found on the separation 
examination later that year.  

Service personnel records show that the Veteran had 
unauthorized absences in September 1971.  He was subsequently 
confined for correctional custody later that month and 
released in October 1971.  

Post-service treatment records show an impression of 
depression reaction at the time of his status-post coronary 
artery disease with quadruple bypass graft surgery in July 
1994.  VA outpatient clinic notes dated in 1999 reflect that 
the Veteran was interested in and joined a "Vietnam group", 
described post-traumatic stress disorder symptoms and 
exhibited depression and anxiety about his heart disease and 
family situation.  The diagnosis was major depressive 
episode.  VA progress notes in 2000 reflect further treatment 
for a major depressive disorder.  A June 2005 VA treatment 
shows a diagnosis of chronic PTSD.  

In December 2005, VA afforded the Veteran an examination to 
determine the nature and etiology of any psychiatric 
disability.  The claims folder was reviewed in conjunction 
with the examination.  The examiner noted an impression of 
major depressive disorder in partial remission.  He added 
that the Veteran does not meet the full criteria for major 
depressive disorder.  Pointing out that the Veteran indicated 
that he had been depressed almost constantly since his first 
heart surgery in 1992, the examiner concluded that his 
current depression was not associated with his military 
service. 

VA afforded the Veteran another examination in February 2009, 
for which the claims folder was reviewed.  It was reported 
that a personality assessment inventory in October 2008 
reflects that the Veteran exaggerated his psychological 
problems.  Following a mental status interview, the examiner 
noted that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD and gave a diagnosis of anxiety disorder 
not other specified.  The examiner indicated that he would 
have to resort to speculation to opine whether the anxiety 
disorder not otherwise specified was related to military 
service.  It was noted that the Veteran attributed his 
anxiety to an event when he caught his hand in a rope; he 
gave a vague account of the incident and the impact it had on 
his functioning. 

Turning first to the claim for PTSD, the Board notes that 
service connection is not warranted.   Initially, the Board 
finds that Veteran does not have a diagnosis of PTSD which 
conforms to DSM-IV.  While the record includes a June 2005 VA 
treatment showing a diagnosis of chronic PTSD, VA 
examinations in December 2005 and February 2009 fail to show 
a diagnosis of PTSD conforming to DSM-IV criteria.  In 
particular, the February 2009 VA examiner specifically found 
that the Veteran did not meet the criteria for a PTSD 
diagnosis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the February 2009 VA examination report is more 
contemporaneous and probative than the earlier clinical 
record showing a diagnosis of PTSD.  The VA examination 
report was completed with review of the claims folder and 
included psychological testing and mental status interview of 
the Veteran.  There is no indication that the other 
clinician, who noted PTSD, reviewed the claims folder.  The 
VA examiner conducted an extensive evaluation of the Veteran 
and offered a thorough discussion for the conclusions reached 
and addressed the diagnosis specific to DSM-IV criteria.  
Additionally, the February 2009 VA examination report is 
consistent with the negative findings of the earlier December 
2005 VA examination report which was also completed in 
conjunction with review of the claims folder.  Without 
probative evidence demonstrating a diagnosis of PTSD, there 
is no basis to grant service connection for PTSD.  See 38 
C.F.R. § 3.304(f).

However, even if the Veteran had a valid diagnosis of PTSD, 
his claim would nevertheless fail as the stressors have not 
been verified.  The Veteran generally asserts that his 
stressors were from his service duty loading ammunition, 
bombs, rockets, and other weapons onto ships off the coast of 
Vietnam in 1970 to 1971.  He feared a pallet of ammunition 
would fall or break loose which would cause the ship to blow 
up.  Citing to one occasion in which he was tangled up in 
ropes and cable, the Veteran contends that it was stressful 
for him to be around moving ammunition.  In this regard, in a 
November 2008 correspondence, the RO indicated that the 
stressor statement from the Veteran was insufficient as 
further details and narrowing of the time frame to a two 
month specific date range was needed in order to submit his 
stressors for verification to Joints Services Records 
Research Center (JSRRC).  Subsequently, the Veteran's 
representative indicated in a November 2008 letter that the 
Veteran was unable to provide a two month time frame due to 
the extended period of time.  The Veteran's representative 
argues that following the Veteran's release from a 
correctional facility after taking unauthorized leave 
subsequent to a promotion, he expressed fear of the 
ammunition and cables onboard his ship.  While behavior 
changes can be indicative of a stressor, there has been no 
competent medical evidence in this case establishing a 
relationship between these changes and the Veteran's current 
diagnosis.  Thus, even with a diagnosis of PTSD in accordance 
with DSM-IV, service connection would still be denied without 
a verified stressor.

Likewise, the Board finds that service connection for any 
other psychiatric disability is denied.  While the Veteran 
exhibited psychiatric symptoms in service, he did not exhibit 
a chronic psychiatric disability during mental status work-
up.  He has a current diagnosis of a psychiatric disability; 
however, there is no evidence that current disability is 
related to service.  The first indication of a disability 
post-service was in 1994, which was over 20 years after 
service discharge.  Such a lapse in time is a factor for 
consideration in deciding a service connection claim.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Furthermore, there is no opinion which 
provides a nexus between service and current disability.  
Indeed, the December 2005 VA examination report noted from 
the Veteran's own statements that his disorder manifested 
after his first heart surgery and the examiner found that 
current disability was not related to service.  Most 
recently, the February 2009 VA examiner opined that linking 
currently diagnosed anxiety disorder to service would be 
speculative.  There is simply no evidence demonstrating a 
link between service and current disability

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a psychiatric disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include 
PTSD and major depression, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


